                                                                  >.,'l
                                                                                       ''~"<



 AO 245B ~ev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of I
""""':.   .   '   ....

                                    UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                      v.

                         Federico Alfaro-Garcia                                       Case Number: 3:19-mj-21578

                                                                                      Jami L Ferrara
                                                                                      Defendant 's Attorney

                                       /C                 _ ,~;
                                            '--/' . /" ;·c1
                                               }             ,/   a9 /fr  (.../
REGISTRATION NO.

 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                            ~~~_.::._~~~~~~~~~~~~~~~~~~~~~~~




    D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

    D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~




    D Count(s)                                                                         dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               l1- TIME SERVED                                    D                                       days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Frida~ril    12, 2019
                                                                                   Date of Imposition of Sentence



Received ousJ            ·0)~-----.==-~~n-----
                                   f ILED                                             &~
                                                                                   HONORABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                    Apr 12 2019
Clerk's Office Copy                        CLERK, U.S. DISTRICT COURT                                                           3:19-mj-21578
                                        SOUTHERN DISTRICT OF CALIFORNIA
